Title: To Alexander Hamilton from Catharine Greene, [30 May 1790]
From: Greene, Catharine
To: Hamilton, Alexander


[May 30, 1790]
My Dear friend

Will you pardon one who feels like a culprit Merely because she is about to ask a favor—and that of a friend too whom she loves and admires? Surely it is not a crime to solicit a favor of one, Who is as Emenent for the goodness of his heart, as he is Celebrated for his abilities; and one too, who honors me by the appellation of friend. Yet if it is not? Why do I palputate—Why blush and condemn myself, and at the same time I am Justified by my reason, and prompted by my affection to commit it. Could you know my feeling upon this occasion, I am sure you would pardon me I will suppose you do, and therefore proceed.
I am, from a combination of circomstances determind to leave this on wednesday next for Bethleham—tho I am daily expecting My beloved and only Brother—if the constitution should be adopted by the State of Rhode Island who will be in dispair when he finds me gone and who will be one (among the Many) candidate for the collectors office in Newport. Col Wadsworths absence will also be a severe disappointment to him. He is very little known among the persons who have power to serve him. What I have to ask, is therefore, that you will have the goodness to introduce him to your friends. Exclusive of all partiallity he has as honest an heart as ever Man had, his Morals are good, he is industrious and I think every way qualified to discharge his duty, and do Justice to his country. Genl Greene had the highest opinion of him and tho he had five Brothers he intrusted Captain Littlefield with his Will, and all his other business in his absence. I would risque my Life and every hope of future happiness upon his integrity and I have no doubt of you having the same opinion when you know him. Your friendship to him will be received by us both, with Gratitude.
Permit me also to ask if there are any funds in france to pay The intrest of the National debt—or rather will you Permit me to beg the favor of an hours conversation with you some time betwixt this, and Wednesday?
God bless you My Dear ⟨frie⟩nd and beleive me   Most sincerly   and affectionately Yours

C Greene
Sunday May 30th 1790

